DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 6, 10, and 12 have been amended, and claims 1-18 remain pending.
Terminal Disclaimer
The terminal disclaimer filed on 06/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9,955,749 and 10,893,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “an upper surface of the exposed outer member” in line 6. This limitation appears to be the same element as the upper surface previously recited in line 2. The limitation of line 6 should be amended to read --the upper surface … -- or similar language to clarify that the same upper surface is recited.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a second end" in line.  There is insufficient antecedent basis for this limitation in the claim. There is no previously claimed first end of the sensory feedback members.
Claims 7-8 depend from rejected claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 7,918,041).
Regarding claim 1, Cho discloses a sole structure of an article of footwear, comprising: an exposed outer member (lower sole portion 106) with an upper surface and a lower surface, the lower surface being configured to contact the ground; a first plurality of apertures (holes 120, 122) in the exposed outer member, the first plurality of apertures extending from the upper surface to the lower surface; and a plurality of recessed grooves (recessed region 318, channels 302, 304, 306) on an upper surface of the exposed outer member, the plurality of recessed grooves extending between at least some of the first plurality of apertures to connect adjacent apertures of the first plurality of apertures, wherein the first plurality of apertures comprise a first aperture (hole 120), a second aperture (hole 122), and a first groove (channel 304) extending between the first aperture and the second aperture (column 4, lines 7-67; Fig. 1-3).
Cho does not specifically disclose a third aperture. However, Cho teaches that sole lower portion may include more than two holes (column 4, lines 16-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a third aperture in order to provide greater air exchange between the footwear and the outside environment, improving ventilation. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second groove extending between the second aperture and the third aperture in order to facilitate the transportation of air throughout the upper sole portion, providing ventilation throughout the shoe sole.
Regarding claim 2, Cho discloses a plurality of sensory feedback members (tread elements 502, or tread elements 502 with projections portions 116, 118 and body 115) extending through respective ones of the first plurality of apertures (Fig. 1, 5, 9).
Regarding claim 3, Cho discloses a plurality of connecting members (projections portions 116, 118; body 115) that extend between at least some of the plurality of sensory feedback members (Fig. 1, 5), wherein the plurality of connecting members are disposed at least partially within the plurality of recessed grooves (wherein the body 115 is disposed within recessed region 318).
Regarding claim 4, Cho discloses that the plurality of sensory feedback members (tread elements 502 with projections portions 116, 118 and body 115) include a first end that extends beyond the lower surface of the exposed outer member and a second end that extends beyond the upper surface of the exposed outer member (Fig. 12).
Regarding claim 5, Cho discloses that the sole structure comprises a midsole (upper sole portion 104) disposed on the upper surface of the exposed outer member (Fig. 1, 9).
Regarding claim 9, Cho discloses that each of the plurality of sensory feedback members are coupled by respective ones of the plurality of connecting members to at least two other adjacent ones of the plurality of sensory feedback members (Fig. 1, 5).
Regarding claim 10, Cho discloses that the plurality of connecting members are disposed between a lower surface of a midsole (upper sole portion 104) and an upper surface of the exposed outer member (Fig. 9).
Regarding claim 11, Cho discloses that the apertures may be a variety of different shapes (column 7, lines 35-40), but does not specifically disclose that they are circular. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apertures circular in order to provide an easy fit between the apertures and the projections. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

Claim(s) 12, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Biondi (US 6,082,024) in view of McDowell (US 9,192,205).
Regarding claim 12, Del Biondi discloses a sole structure comprising: a plurality of sensory feedback members (pressure elements 24), each including a first end and a second end, the first end having a different shape than the second end (Fig. 3); and at least one connecting member (sheet 25) extending between respective ones of the plurality of sensory feedback members, wherein each of the plurality of sensory feedback members are linked by the plurality connecting member such that each of the plurality of sensory feedback members are linked to at least two other adjacent sensory feedback members by the connecting member (column 3, line 32-column 4, line 4; Fig. 3).
Del Biondi does not disclose the specific structure of the at least one connecting member. McDowell teaches a sole structure comprising: a plurality of sensory feedback members (hemispheres), each including a first end and a second end; and a plurality of connecting members (joining members) extending between respective ones of the plurality of sensory feedback members, wherein each of the plurality of sensory feedback members are linked by respective ones of the plurality connecting members such that each of the plurality of sensory feedback members are linked to at least two other adjacent sensory feedback members by the plurality of connecting members (column 3, lines 6-42; column 4, lines 3-14; column 6, lines 27-35; Fig. 1-3, 6, 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a connecting member in the form of a plurality of connecting members, as taught by McDowell, in order to reduce the overall weight of the sole.
Regarding claim 13, Del Biondi discloses that the plurality of sensory feedback members have a first end that contacts a ground surface and a second end that extends upward away from the ground surface (Fig. 3).
Regarding claim 15, Del Biondi discloses an outer member (outer sole 22) with a first plurality of apertures (holes 23) that receive respective ones of the plurality of sensory feedback members (Fig. 3).
Regarding claim 16, Del Biondi discloses that the first end of the plurality of sensory feedback members extends beyond a lower surface of the outer member and the second end of the plurality of sensory feedback members extends beyond an upper surface of the outer member (Fig. 3).
Regarding claim 17, Del Biondi discloses a midsole (soft pad 27) positioned above the outer member, the midsole comprising a second plurality of apertures (recesses) aligned with the first plurality of apertures (column 4, lines 3-4; Fig. 3).

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Biondi and McDowell, as applied to claims 12, 13, and 15-17, further in view of Righetto (US 8,220,182).
Regarding claim 18, the combination of Del Biondi and McDowell does not disclose that the second end of the plurality of sensory feedback members extends through respective ones of the second plurality of apertures and beyond an upper surface of the midsole. Righetto teaches a sole structure of an article of footwear, comprising: an exposed outer member (external sole 1) with a first plurality of apertures (apertures containing pliable areas 3; Fig. 103) in the exposed outer member, the first plurality of apertures extending from the upper surface to the lower surface. A plurality of sensory feedback members (pliable areas 3) extending through respective ones of the first plurality of apertures (Fig. 3). A midsole (insole) is disposed on the upper surface of the exposed outer member (Fig. 9). The midsole comprises a second plurality of apertures (slots), and the second end of respective sensory feedback members extend through respective ones of the second plurality of apertures and extend beyond the upper surface of the midsole, allowing the sensory feedback members to act directly on the foot (column 6, lines 61-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide through holes in the midsole such that the second end of the plurality of sensory feedback members extends through respective ones of the second plurality of apertures and beyond an upper surface of the midsole, as taught by Righetto, in order to allow the sensory feedback members to act directly on the foot, providing a more concentrated massage to the foot.
Regarding claim 14, the combination of Del Biondi and McDowell does not disclose a plurality of flexible members. Righetto teaches that the second end of respective ones of the plurality of sensory feedback members comprises a plurality of flexible bristles (extensions 12). The bristle provide a comfortable foot massage action (column 6, lines 33-41; Fig. 1-3, 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide bristles, as taught by Righetto, to the sensory feedback members of the combination of Del Biondi and McDowell in order to provide a comfortable foot massage action.

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Applicant argues that the grooves of Cho do not appear to connect adjacent apertures. However, Fig. 3 clearly shows that the grooves connect the apertures. Applicant further argues that Cho merely discloses two holes. However, Cho clearly discloses that more than two holes may be included in the outer member (column 4, lines 16-17).
Applicant argues that Del Biondi fails to disclose a first end having a shape different from a second end. However, Del Biondi clearly shows that the top end of the sensory feedback member has a different shape than the bottom end (Fig. 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732